The decision in this case, affirming the judgment of the district court, was filed the 27th day of July, 1909. On July 30, 1909, plaintiffs in error filed their petition asking for a rehearing. The reasons assigned in the petition are as follows:
"First. Because the court erred in holding that the plaintiffs in error could be prosecuted for felony by information which did not allege and affirmatively show that the plaintiffs in error had previous to the filing of the information an examining trial or waived such.
"Second. Because the court erred in the opinion in holding that the district court had jurisdiction of the offense charged, *Page 512 
without showing that an examining trial or a waiver of such had been had.
"Third. Because the court erred in holding that it was not necessary to allege, in an information charging felony, that defendant had had a preliminary examination before a magistrate, or that such an examination had been waived."
Rule 9, adopted by this court July 1, 1909, with reference to petitions for rehearing, provides as follows:
"Such petition shall briefly state the grounds upon which counsel relies for a rehearing, and show either that some question decisive of the case and duly submitted by the counsel has been overlooked by the court, or that the decision is in conflict with an express statute or controlling decision, to which the attention of the court was not called, either in brief or oral argument, or which has been overlooked by the court, and the question, statute, or decision so overlooked must be distinctly and particularly set forth in the petition."
The petition filed in this case does not comply with this rule. There is no contention made that this court has overlooked any decisive question in this case, or that the decision is in conflict with an express statute or controlling decision to which the attention of the court was not called in brief or oral argument, and no contention that this court has overlooked any controlling decision or express statute, and no additional authorities have been called to the attention of the court on the questions raised in the original hearing.
The petition for rehearing will be denied.